Citation Nr: 1814124	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include sinusitis.

2.  Entitlement to service connection for blurred vision, to include as secondary to a sinus disability.

3.  Entitlement to service connection for dizziness, claimed as vertigo and to include as secondary to a sinus disability.  

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  They were subsequently remanded by the Board in June 2016 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Also in the June 2016 remand, the Board addressed a claim for entitlement to service connection for a bilateral ear disability.  In October 2016 and March 2017 rating decisions, the Veteran was awarded a noncompensable initial rating for bilateral hearing loss and a 10 percent initial rating for otalgia, respectively.  The Board finds that this represents a complete grant of the benefit sought, such that this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  In this regard, the Board notes that the Veteran has not expressed disagreement with either the disability evaluations or effective dates as assigned.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Finally, the Veteran did not report for a scheduled Travel Board hearing in April 2015.  He has not requested that the hearing be rescheduled, or provided good cause for his failure to appear.  Thus, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The Veteran's headache claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chronic sinusitis, blurred vision, and dizziness were not incurred in, or are otherwise etiologically related to, his military service.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in service.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Blurred vision was not incurred in service.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  Dizziness was not incurred in service.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).


Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d) (2017); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) Where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Sinus Disability

In assessing the merits of this claim, the Board observes that the Veteran was diagnosed with chronic sinusitis by VA examiners in February 2014 and September 2016.  See also VA treatment record dated March 2013 (including CT scan indicative of paranasal sinusitis).  However, presumptive service connection is not for application in this case, as sinusitis is not an enumerated disease under any of the presumptive provisions of 38 C.F.R. § 3.309 (2017).

Nonetheless, the Veteran's claim may be granted upon evidence of a causal nexus between his sinusitis and military service.  In this regard, the Veteran has indicated that his symptoms had their onset during military service and were commonly accompanied by earaches.  See VA examination dated February 2014.  However, the Veteran reported that he did not solicit in-service treatment for a sinus condition, as he instead became accustomed to the symptoms.  Id.  

A veteran is competent to report that which he perceives through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran's testimony is largely corroborated by his service treatment records (STRs), which denote frequent treatment for pertinent symptomatology.  See, e.g., STRs dated October 1975 (noting cold and sore throat symptoms); November 1976 (noting cold and sore throat symptoms); January 1977 (noting sore throat); March 1977 (noting cough and chest pain); July 1977 (noting ear, nose, and throat symptoms); May 1978 (noting treatment for a head cold, including sinus congestion); exit examination dated August 1978 (reporting history of hay fever).  Taken in combination, the above stands as competent evidence of an in-service incurrence.  

However, the evidence of record is against a finding that the Veteran's in-service symptoms are causally related to his current disability.  Instead, multiple VA examiners have provided negative nexus opinions.  

In February 2014, a VA examiner opined that it was less likely than not that the Veteran's current sinus condition was incurred in or caused by in-service sinus complaints of March 1978.  By way of rationale, the examiner concluded that the March 1978 symptoms were indicative of a head cold as accompanied by sinus congestion.  However, no residuals of this cold were observed in the STRs, and in a May 1978 questionnaire the Veteran reported that he had never experienced sinus problems.  During August 1978 separation examination, the Veteran reported being in good health, and no reports of sinus problems were made at that time.  Furthermore, a review of records spanning 1978 to 2013 were silent for a sinus condition, other than the March 2013 CT scan indicative of paranasal sinus disease.  Additionally, the Veteran has reported a life-long history of smoking, and there is clear evidence in medical literature that this can contribute to chronic sinusitis.  

A negative nexus opinion was further provided by a September 2016 VA examiner, who opined that the Veteran's sinus condition was less likely caused by or the result of service.  Here, the examiner noted the Veteran's extended history of smoking, which is known to cause inflammation within the nose and sinus; to cause rhinorrhea; to cause post nasal drainage; and to reduce to ability to smell.  Also, the Veteran denied a history of antibiotics for sinus-related problems.  Although the Veteran's prior CT scan listed inflammation within the sinuses, the examiner noted that unless a patient has received optimal medical and nasal therapy prior to such a scan, the results thereof are simply a "snapshot in time," such that it is not possible to determine if the subsequent findings are related to a recent upper respiratory infection or cold, or the effects of chronic inflammation from smoking.  As the Veteran's STRs and treatment records do not list ongoing treatment for sinus-related conditions between service and 2013, it was thus unlikely that his current condition was related to service.  This opinion was reiterated by the examiner upon further review of the claims file in January 2017.

The Board affords significant probative value to these opinions, which are based upon a thorough review of the Veteran's in-service symptomatology; his treatment records following his exit from service; the nature of the current disability; and known contributing factors, including his long-standing history as a smoker.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  

In contrast, the Veteran has asserted that a nexus exists in this case.  However, the Veteran is not competent to provide an opinion regarding the etiology of his disability.  See Jandreau, 492 F.3d at 1376-77; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Thus, the Board affords greater weight to the competent medical evidence of record in concluding that no nexus is present in this case.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107  (2012).  Accordingly, the Veteran's claim for entitlement to service connection for a sinus disability, to include sinusitis, is denied.

Blurred Vision and Dizziness

The Veteran is additionally seeking service connection for blurred vision and dizziness, to include as secondary to a sinus disability.  As the Veteran's sinus disability has been denied herein, the secondary theories of entitlement have been rendered moot.  

Presumptive service connection is also inapplicable, as the claimed conditions are not identified as presumptive diseases per 38 C.F.R. § 3.309 (2017).  Accordingly, the claims may only succeed on a direct basis.

To that end, there is evidence of the claimed disabilities, as the Veteran has provided competent testimony pertaining to the ongoing existence of blurred vision and dizziness.  See, e.g., VA examination dated September 2016 (documenting Veteran's reports of blurred vision and dizziness); see also VA treatment records generally.  

However, the Veteran has not specifically asserted, nor do his STRs otherwise indicate, that these conditions had their onset during service.  Instead, the Veteran's in-service medical examinations consistently report normal clinical evaluations.  Accordingly, the Board does not find competent evidence of an in-service incurrence pertaining to either of these claims.    

In the absence of an in-service injury or event, further inquiry into the nexus requirement is not required at this time, and there is no basis for a remand for an additional examination to address the question of nexus, as there is no reasonable likelihood that such examination would result in findings favorable to the Veteran.  See 38 C.F.R. § 3.159(c)(4).  Accordingly, the Veteran's claims are hereby denied.


ORDER

Service connection for chronic sinusitis is denied.  

Service connection for blurred vision is denied.

Service connection for dizziness, claimed as vertigo, is denied.  


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's headache claim.  In this regard, February 2014 and September 2016 VA examiners have recorded the Veteran's history of headaches and his competent testimony that they onset during service.  However, the examiners failed to provide an opinion regarding the etiology of this condition.  Accordingly, a new VA examination is warranted at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record a complete copy of the Veteran's VA treatment records from January 2014 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2.  Schedule the Veteran for a VA medical examination to assess the etiology of his headaches.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches began in service, were caused by service, or are otherwise related to service.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions or conclusions expressed.  It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Readjudicate the headache claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


